IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50398
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS JUAREZ-DURAN,

                                          Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. MO-97-CR-20-ALL
                          - - - - - - - - - -
                            January 5, 1999

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Luis Juarez-Duran has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Juarez-Duran has filed a

response.   Our independent review of the brief, the record, and

Juarez-Duran’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.